Citation Nr: 0419169	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, among other things, 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a total combined rating of 70 percent for 
service-connected disabilities, with one disability rated as 
50 percent disabling. 

3.  The veteran meets the threshold requirements for a total 
rating based on individual unemployability.

4.  The veteran is unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disabilities.


CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003).  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the law and 
regulations.  It is noted, however, that the veteran 
submitted additional evidence directly to the Board in 
September 2003 without waiving review of that evidence by the 
agency of original jurisdiction.  Because the evidence of 
record allows for a total grant of benefits sought, the Board 
finds that any procedural error presented will not prejudice 
the veteran and it is appropriate to issue a decision at this 
time.
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  Thus, under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
the Board in March 2003 and has actively participated in the 
development of his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  Accordingly, this claim is now considered on 
the merits.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has eight service-connected disabilities with a 
combined total rating of 70 percent.  His service-connected 
chronic sinusitis with a history of rhinitis, rhinoplasty and 
bilateral polypectomy is rated as 50 percent disabling.  
Thus, the veteran meets the threshold requirements for a 
total rating based on individual unemployability and the only 
question remaining is whether he is unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

The veteran asserts that he became unable to work in 2002 as 
a result of symptoms associated with his service-connected 
sinusitis.  He testified before the Board that the symptoms 
which most limit his activities are headaches and dizziness.  
The veteran stated that his symptoms have increased over the 
years and as of February 2002, he has been unable to perform 
any type of work activities on a regular basis.

The record reflects that the veteran was employed as a supply 
clerk with one company for seven years and retired on 
disability in February 2002 at the age of fifty-one.  His 
previous employer described him as an excellent employee who, 
during his last year of work, had to miss numerous days due 
to medical treatment and hospitalization and had to leave 
early two to three times each week as a result of 
excruciating headaches.  The employer reported that 
accommodations were made to limit the veteran's strenuous 
activities, but he continued to be unable to perform the 
duties required of his job.

The veteran's private treating otolaryngology specialist 
reported in October 2002 that the veteran was unable to 
perform repetitive strenuous activities as a result of 
generalized unsteadiness due to his multiple cranial and 
paranasal sinus surgeries.  In February 2003, this same 
specialist opined that the veteran's severe daily headaches 
and facial pain were consequences of multiple surgeries and 
treatments for chronic rhinosinusitis and nasal polyposis.  
It was reported that the veteran was prescribed medication 
for daily headaches.

Given the evidence as outlined above, the Board finds that 
the veteran's headaches and facial pain are symptoms of his 
service-connected sinusitis.  Additionally, the Board finds 
that the veteran is unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability.  Specifically, because the medical 
evidence shows that the veteran must limit his physical 
activities due to severe daily headaches, the statement from 
his previous employer reflects a history of superior 
employment that deteriorated due to service-connected 
disability, and because the veteran's credible testimony 
before the Board shows that he made every attempt to work as 
long as possible and that as of February 2002 he had to 
succumb to the limitations caused by service-connected 
disability, the Board grants entitlement to a total rating 
based on individual unemployability.

The Board also notes that the Social Security Administration 
has found the veteran unable to work as the result of these 
same disabilities.

Accordingly, the Board finds that the criteria for a total 
rating based on individual unemployability have been met and 
a total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16 (2003).


ORDER

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



